          Case 1:19-cv-04977-JPC Document 101 Filed 12/16/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              12/16/2020
                                                                       :
ROY STEWART MOORE and KAYLA MOORE,                                     :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :   19-CV-4977 (JPC)
                  -v-                                                  :
                                                                       :        ORDER
SACHA NOAM BARON COHEN et al.,                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court has reviewed the parties’ letters of yesterday and today raising discovery disputes

in this matter, specifically Plaintiffs’ letter dated December 14, 2020 (Dkt. 98); Defendants’ letter

dated December 14, 2020 (Dkt. 99); and Plaintiffs’ supplemental letter dated December 15, 2020

(Dkt. 100).

        The Court orders Defendants to file a letter on ECF responding to Plaintiffs’ request for

Defendant Cohen’s deposition no later than December 17, 2020 at 12:00 p.m. In that letter,

Defendants shall articulate their position, supported by legal authority, for whether Plaintiffs

should be permitted to conduct a deposition of Defendant Cohen during the Court-ordered limited

discovery in connection with Defendants’ anticipated motion for summary judgment relating to

the terms of the Standard Consent Agreement and the First Amendment.

        Further, counsel for all parties are hereby ordered to appear before the undersigned for a

Local Rule 37.2 Conference on December 18, 2020, at 1 p.m. to address the discovery disputes

raised in the parties’ letters, primarily whether the Court should issue a protective order pursuant

to Federal Rule of Civil Procedure 26(c) and whether the Court should order a deposition of

Defendant Cohen at this stage. In connection with the former, Defendants should be prepared to
         Case 1:19-cv-04977-JPC Document 101 Filed 12/16/20 Page 2 of 2


discuss what categories of materials they anticipate producing that would constitute “Confidential

Material” and “Attorneys’ Eyes Only Material” under their proposed protective order. Unless the

Court directs otherwise, the Court plans to conduct the conference by teleconference. At the

scheduled time, counsel for all parties should call (866) 434-5269, access code 9176261.

       SO ORDERED.

Dated: December 15, 2020                            __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge




                                                2
